Citation Nr: 1716449	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  15-14 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an effective date earlier than August 13, 2013, for the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	Christopher Carron, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and two of her children (W.H. & L.H-B)



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1944 to May 1946.  The appellant is the Veteran's widow, and is currently receiving VA death pension benefits as the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  (The claims-file is in the jurisdiction of the RO in Houston, Texas; however, the matter on appeal arises from a rating decision and a statement of the case issued by the St. Paul RO's PMC, and that office also certified this appeal to the Board).

In December 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the appellant submitted additional evidence with a waiver of RO review.  In February 2016, the Board denied the claim on appeal.  The appellant appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the appellant's representative (hereinafter "the parties") filed a Joint Motion for Remand (Joint Motion) in November 2016.  The Joint Motion was granted by the Court in November 2016.  The Joint Motion makes clear that: "the Secretary [of VA] does not concede error" in the February 2016 Board decision, but that "remand is warranted for the sole purpose of avoiding further litigation before this Court in this case," and that the Board's decision was to be vacated so that the Board could consider new argument and evidence submitted for the first time after the Board's February 2016 decision.

In December 2016, the appellant's attorney-representative (who was also the appellant's representative in the appeal before the Court) waived initial RO review of the new evidence.  See 38 C.F.R. § 20.1304(c) (2016).  At that time, the appellant submitted two copies of VA Form 21-22a, one appointing her attorney from the appeal before the Court as her representative before VA, and the other appointing an additional attorney.  In February 2017, the Board contacted the appellant and explained the necessity of specifying which of the attorneys was the appellant's intended single representative.  Later in the same month, the appellant responded to clarify/identify which of the two attorneys was her intended representative (her attorney from the appeal before the Court).  The Board has accordingly recognized the appellant's appointed representative on the title page of this decision.

Finally, the Board recognizes that written statements sent to the RO in June 2016 and April 2017 suggest that the appellant desired review of the Board's February 2016 decision on the basis of clear and unmistakable error (CUE), although the statements are not entirely specific.  Without discussing other reasons that these statements may not constitute proper motions for review of a decision on the basis of CUE, the Board notes that the Court's vacatur has the legal effect of nullifying the February 2016 decision by the Board.  Consequently, any CUE motion would be effectively rendered moot by the Court's action as there is no longer a case or controversy as to the issue of whether there was CUE in regards to the February 2016 Board decision.  The Board is required at this time to review the appellant's claim on its merits, applying a standard of proof more favorable to the appellant than must be applied in consideration of an allegation of CUE.  An adjudication on any motion alleging CUE in the (vacated) February 2016 Board decision is precluded as a matter of law.  38 C.F.R. § 20.1400

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 1990.

2.  An unappealed January 1994 rating decision denied the appellant's claim of entitlement to death pension benefits.  New and material evidence was not received within one year of the January 1994 determination.

3.  The RO received the appellant's informal claim seeking to reopen her prior application for death pension benefits on August 13, 2013; no earlier communication seeking entitlement to VA death pension was received following the January 1994 denial.

4.  The RO granted death pension benefits in an October 2014 rating decision, and assigned an effective date of August 13, 2013.


CONCLUSION OF LAW

An effective date prior to August 13, 2013, is not warranted for the award of death pension benefits.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the December 2015 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim.  Discussion during the hearing covered the essential facts of the matter, which at that time were not in specific dispute and no contention in the case suggested that any additional development could assist her with the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  The appellant has not suggested that any further development is warranted or desired.  The Board notes that, in December 2016, the appellant's representative stated that the appellant "waives any right she may have as far as remanded her case to the AOJ for review of this additional evidence.  Please proceed with the adjudication of her appeal."  In February 2017, the appellant's representative asserted that "there is no reason for further delay...."

Legal Criteria, Factual Background, and Analysis

The appellant is seeking assignment of an effective date earlier than August 13, 2013, for the award of entitlement to death pension benefits.

Death pension benefits are generally available for a surviving spouse of a wartime Veteran whose death was not service connected.  38 U.S.C.A. § 1541(a).  Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of  death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i).

To be eligible for death pension benefits, the annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.

The Veteran died in December 1990 (his death certificate is of record).  Soon thereafter, the appellant filed a claim of entitlement to VA death pension as the Veteran's widow.  A January 1994 formal VA decisional letter denied entitlement to death pension on the basis of finding that the appellant's income exceeded the threshold for eligibility.  The appellant did not file a notice of disagreement nor submit any new evidence or reply to the January 1994 decision.  The evidentiary record contains no direct documentation of any correspondence received by VA from the appellant following January 1994 until the appellant's August 13, 2013 informal claim seeking to establish entitlement to death pension.  This August 2013 claim has led to the appeal currently before the Board.

In processing the claim for death pension benefits initiated in August 2013, the RO awarded the appellant death pension benefits (at the rate for need of aid and attendance) in an October 2014 rating decision.  The October 2014 rating decision assigned an effective date of August 13, 2013 for the award, based upon the date of the informal claim that raised the matter.

In December 2014, the appellant filed a notice of disagreement and explained that she believed that she was entitled to an effective date of "05/1997 ... based on when my income was reduced because I was no longer employed because my age and medical conditions that required me to need aid and attendance."  She further explained that "because of my age and slight loss of memory, it prevented me from being more proactive in continuing this process."  Finally, she contended that she "did not receive proper counseling until 08/2013 when I submitted the latest successful claim."

Where new and material evidence other than service department records has been submitted to reopen a prior claim for benefits (more than one year following a prior final denial of the claim), the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The RO notified the appellant of the January 1994 denial of death pension benefits, and she did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the decision.  38 C.F.R. § 3.156.  The January 1994 decision is therefore final.

Any previous pending claim for death pension benefits that had not been finally adjudicated was terminated by the January 1994 rating decision that denied entitlement to that benefit.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (finding the pending status of a claim is terminated with a later adjudication of an identical claim).

As discussed earlier, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The October 2014 decision granted entitlement to death pension, effective August 13, 2013, the date the appellant presented her informal claim to reopen consideration of her entitlement to death pension benefits.  There is no clear documentary evidence indicating that the appellant otherwise attempted to reopen a claim of entitlement to death pension benefits or otherwise established such entitlement following the prior January 1994 denial (until the time of the August 13, 2013 informal claim).  As noted, the documentation of record does not show that she filed any correspondence that can be construed as a formal or informal application for death pension benefits between the January 1994 denial and the August 2013 informal claim.  

This matter was previously before the Board in February 2016, when the Board denied the appeal.  The matter has returned to the Board on remand from the Court for the purpose of taking action to resolve concerns raised in the November 2016 Joint Motion.  The Joint Motion explains that the purpose of the return of this case to the Board is to address a particular new argument with new evidence that the appellant presented for the first time after the issuance of the February 2016 Board decision.  Specifically, the November 2016 Joint Motion explains: "Appellant has now asserted for the first time, in her brief on appeal to this Court, that 'on or before November 1, 2007, appellant made an informal claim with the VA indicating an intention to apply for one or more benefits, including, but not limited to, VA death pension as the Veteran's widow.'"  Furthermore, the Joint Motion explains: "While Appellant concedes that she 'does not possess a record of her informal claim made on or before November 1, 2007," ... she states that 'appellant's informal claim for benefits is evidenced by the response from the VA Regional Office (RO) in Gretna, Louisiana, dated November 1, 2007, which included a copy of a 1988 VA Memorandum regarding the Veteran's health.'"  The Joint Motion notes: "A copy of an envelope bearing a November 1, 2007 postmark and a return address of the VA RO, and the 1988 memorandum ... are also attached as an Exhibit to this JMR."

The Board has reviewed the newly raised contention and the submitted documentation that is the focus of the November 2016 Joint Motion.  The newly submitted documentation consist of two items.  One is the image of an envelope from the VA Regional Office in Gretna, Louisiana, addressed to the appellant and postmarked November 1, 2007.  The other is a copy of an August 1988 VA memorandum discussing the Veteran's health at that time.  The Board understands the new argument from the appellant as asserting that this evidence tends to show that she filed an informal claim for death pension benefits around the time of November 1, 2007, and the appellant asserts that the referenced item was sent to her in response to such a claim.  The Board has considered the new arguments and submissions along with the previous contentions presented in this case, but finds that there is no valid basis for the award of an earlier effective date in this case.

With regard specifically to the matter discussed in the Joint Motion, the Board finds that the newly submitted documents do not evidence the filing of an informal claim for death pension benefits.  There is no documentation of a cover letter or any additional contents of the November 2007 mailing that might illuminate the context of the mailing.  Even assuming that the copy of the 1988 memorandum was the content of the November 2007 mailing, this document contains no suggestion of an explanation as to why the RO sent to the appellant a copy of a 1988 memorandum regarding the health of the appellant.  Nothing about the fact of such a mailing particularly suggests that a claim for death pension (formal or informal) had been filed.  There is nothing to suggest that any undocumented communication from the appellant resulting in the mailing (such as a request to receive a copy of that 1988 memorandum) constituted an expression of an intention to apply for VA death pension benefits.

The Joint Motion discusses that the appellant "concedes that she 'does not possess a record of'" the communication she believes constituted an informal claim for death pension benefits.  The lack of documentation of the pertinent communication prevents the Board from being able to assess whether such a communication reasonably constituted an informal claim by sufficiently expressing an intent to apply for death pension benefits.  The Board notes that a communication of that nature would regularly be documented in the claims-file, but there is no suggestion of any such communication between VA and the appellant at that time in the claims-file in this case.  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)). The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.

In this case, the Board does observe that there appears to have been some 2007 communication between a VA office and the appellant that was not contemporaneously documented in the claims-file; while not every communication with VA is expected to be routinely documented in claims-files, the Board presumes that a communication expressing an intent to apply for death pension benefits would be documented in the claims-file along with the actions taken by the RO in response to the informal claim.  It is important to note that the appellant's new argument is not that the RO overlooked, misplaced, or failed to respond to the described 2007 communication; the appellant's new argument is that the November 2007 envelope and its contents partially document the RO's response to the alleged informal claim, demonstrating the existence of the alleged claim without more direct documentation.  The Board is unable to accept this argument.  On the one hand, if the RO were responding to a recognized informal claim, then such communication would be presumed to have been documented in the claims-file; the fact that no such documentation exists weighs significantly against concluding that the RO received a recognized informal claim for death pension benefits.  It is further unclear to the Board why the RO would have sent the 1988 memorandum regarding the Veteran's health as its response to an informal claim for death pension benefits.

On the other hand, if the RO did not believe that a pending informal claim for death pension benefits had been received when it sent the November 2007 mailing, the record must present clear evidence (beyond the statement or assertion of the appellant) that in so doing the RO had erroneously overlooked an actual informal claim before the Board can make such a finding as a basis to grant this appeal.  Presuming administrative regularity, the Board finds that the documentation of record indicates that no informal claim for death pension benefits was received from the appellant in 2007 (or otherwise at a time that would have left such a claim pending at the time of the August 2013 claim for death pension benefits); there is no clear evidence in this case that the RO received such an informal claim and failed to process it properly.

It is not entirely clear to what extent the new contentions regarding a 2007 informal claim arise from the appellant's own recollections as opposed to the interpretation of the newly submitted documentation by the appellant's attorney; the Board notes that the importance of evidence indicating the filing of a claim for death pension benefits prior to August 2013 was clearly discussed on the record during the appellant's December 2015 Board hearing, with the appellant presenting no suggestion that she recalled filing any such claim that would have been pending when the August 2013 claim was filed.  To the extent that the appellant or her family-members currently recall some manner of communication with VA in 2007, the Board finds that the evidence overall simply does not support finding that such communication sufficiently expressed a desire to apply for VA death pension benefits to constitute an informal claim at that time.

The newly submitted documentation added to the record in connection with the November 2016 Joint Motion presents no sufficient indication that the appellant filed an informal application for death pension benefits; the new documentation indicates that VA mailed to the appellant a copy of a 1988 memorandum concerning the Veteran's health at that time.  Nothing in this documentation, or any other documentation of record, indicates that this was done in response to any informal application for death pension benefits.

Because the appellant did not file a claim to reopen the matter subject to a final denial prior to August 13, 2013, VA is precluded, as a matter of law, from granting an effective date prior to August 13, 2013 for the award of death pension.

The appellant originally argued that the effective date should be in May 1997; she cited this as the time when her income was reduced such that she ceased to be disqualified by exceeding the income thresholds for the pension benefits.  She asserted generally that she filed a claim for death pension benefits "prior to 1997," as asserted in a March 2015 statement (currently attached to the December 2014 notice of disagreement in Virtual VA).  The submitted March 2015 correspondence includes a submitted copy of a past RO decisional letter denying a prior instance of the appellant's claim for death pension benefits.  The date of the submitted decisional letter is not entirely clear on the copy, and the appellant does not specifically assert a date for the letter.  After close review and consideration, the Board has determined that the submitted copy is indeed a copy of the January 1994 decisional letter denying entitlement to death pension benefits; the file copy of that decision in the record is essentially identical (although clearer to read) in every pertinent detail, including the identity of the authoring adjudication officer.  There is no suggestion that any pertinent documentation of a claim or adjudication of entitlement to death pension after January 1994 is missing from the claims-file.  (Even the new contention discussed in the Joint Motion suggests that the appellant presented an informal claim that went unadjudicated until the grant of death pension benefits, not that a decision was issued and is missing from the record.)

To the extent that the appellant directs attention to a claim for death pension benefits prior to the January 1994 denial, this claim was resolved by the January 1994 denial and was not pending when the appellant presented her informal claim in August 2013.  The timing of a claim that might result in an earlier effective date assignment would be a claim filed after the January 1994 denial and before the August 13, 2013 effective date.  Originally, the appellant had not asserted that a claim was filed during this period, only that she filed a claim "prior to 1997" with attention directed to the claim resolved by the January 1994 denial; she did not specifically allege that she filled out any application or submitted an informal claim after the January 1994 decision and before August 2013.  The new contentions discussed in the Joint Motion change this somewhat, as the appellant now argues that the newly submitted copies of a 1988 memorandum on the Veteran's medical health and a VA envelope addressed to her with a November 2007 postmark shows that she filed an informal claim for VA death benefits around that time.  The Board does not find that this evidence indicates that the appellant filed an informal claim for death benefits.  She has not otherwise produced any copies of documents showing she applied for death pension benefits between January 1994 and August 2013.  The documentation of record shows that her earliest claim for death pension benefits following the January 1994 denial was the informal claim of August 13, 2013, and no earlier.

The Board understands the appellant's argument suggesting that the effective date should be the date she ceased to have excessive income for the death pension benefit.  However, the regulations clearly state that a claim must be received by VA to trigger the effective date.  See 38 C.F.R. § 3.400.  As such, there is no legal support for the appellant's argument.  Here, the evidence of record does not show that any claim for death pension benefits was pending prior to August 13, 2013; her prior claim(s) for death pension benefits became resolved (ceased to be pending) when the January 1994 RO decision denied entitlement to death pension benefits.  The evidence does not show that the appellant ever submitted a formal or informal claim to VA for death pension benefits after the January 1994 denial until she filed the August 13, 2013 claim.

Although the Board sympathizes with the appellant's arguments suggesting that she has received confusing/erroneous information or bad advice with regard to pursuing death pension benefits in the past, benefits cannot be granted on that basis.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Unfortunately, as a matter of law, the Board does not have the ability to grant the appellant's claim in this case.  The evidence of record does not show that she filed a claim for death pension benefits at any time during the period following the January 1994 denial until August 13, 2013.  Her current award of death pension benefits arises from the August 2013 claim, and the date of this claim is clearly not within one year of the Veteran's death in December 1990.  As such, under the regulations cited above, the appellant is not eligible for VA death pension benefits prior to August 13, 2013, the date of receipt of her claim.

The Board is sympathetic towards the appellant and acknowledges the testimony of record concerning the appellant's perseverance in raising her family under challenging circumstances, that she worked multiple jobs for significant durations, and that she feels she was led to believe she could look forward to greater benefit entitlements after her working years.  The Board understands her contentions that she may have been prevented from proactively pursuing the claim at an earlier time when she may have become eligible for death pension, and the Board recognizes the contention that she has been affected by memory loss problems and may have been given bad advice or incorrect information in the past.  Unfortunately, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey, at 425.  The Board again observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy under this theory of equity.

As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

Entitlement to an effective date earlier than August 13, 2013, for the grant of death pension benefits is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


